DETAILED ACTION
WITHDRAWN REJECTIONS
1.	 The  35 U.S.C. 103(a) rejection of Claims 1 — 3 and 5 — 25 as being unpatentable over
Nakamura et al (U.S. Patent Application Publication No. 2016/0214343 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	 Claims 1 — 3, 5 — 7 and 16 – 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blondel et al (U.S. Patent No. 7,750,110 B2).
With regard to Claims 1 — 3, Blondel et al disclose a multilayer tube comprising a layer 
comprising a layer of a composition (column 4, lines 52 – 64) and a layer comprising a saponified ethylene vinyl acetate (column 5, lines 1 – 7) or a fluorine — containing polymer (column 10, lines 39 – 43), in one embodiment; the layers are therefore adjacent; a layer comprising a semi – aromatic polyamide composition is not required; a tube that does not comprise a layer comprising a semi – aromatic polyamide composition is therefore disclosed; the composition is a polyamide composition comprising a polyamide ‘A1’ that is polyamide 10,10 (column 4, lines 45 – 51) and a polyamide ‘A2’ that is polyamide 11 (column 9, lines 3 – 9); the claimed solubility parameter would therefore be obtained; the amount of polyamide ‘A2’ is 0 – 45% by weight and an impact modifier is also in the amount of 0 – 45% by weight (column 2, lines 41 – 59) that comprises a carboxyl group (column 11, lines 30 – 32); no other polymer is required in the layer of saponified ethylene vinyl acetate. It would have been obvious for one of ordinary skill in the art to provide for a layer consisting of, and therefore consisting essentially of, saponified ethylene vinyl acetate, as no other polymer is required. Although the disclosed range of amount of polyamide ‘A2’ is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed range of amount of elastomer is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 2 – 3 and 5, the layer that contacts the transported  fluid (column 10, lines 43 – 55), and that is therefore the innermost layer, is the layer of saponified ethylene vinyl acetate (EVOH; column 10, lines 39 – 43). The saponified ethylene vinyl acetate layer is therefore inside the layer of the composition.
With regard to Claim 6, the claimed layer ‘c’ is not disclosed. However,  it would have been obvious for one of ordinary skill in the art to provide for two layers of the composition, as a multilayer tube is disclosed. Although the disclosed range of amount of the polyamide is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed layer ‘c’ would therefore be obtained.
With regard to Claim 7, alternatively, layer (c ) is the innermost layer (column 10, lines 28 – 33).
With regard to Claim 16, coextrusion molding  is disclosed by Blondel et al (column 1, lines 10 – 15). However, the claimed aspect of ‘co — extrusion molding’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 17 — 19, a fuel tube is disclosed (petrol; column 10, lines 43 – 55). 
	With regard to Claims 20 — 21, polyamide ‘A1’ is alternatively polyamide 6/12 (column 4, lines 45 – 51).
With regard to Claim 22, polyamide ‘A1’ is alternatively polyamide 12
(column 9, lines 3 – 6).
With regard to Claim 23, polyamide ‘A2’ is alternatively polyamide 6
(column 9, lines 35 – 36).
With regard to Claims 24 – 25, polyamide ‘A2’ is alternatively a polyamide from the family of A1 (column 9, lines 3 – 6) which includes polyamide 610 (column 4, lines 45 – 51).

4.	 Claims 11 – 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Blondel et al (U.S. Patent No. 7,750,110 B2) in view of Nakamura et al (U.S. Patent Application Publication No. 2016/0214343 A1).
Blondel et al disclose a tube as discussed above. The layers comprise a conducting substance (column 10, lines 43 – 55 of Blondel et al). An innermost layer comprising a conducting substance is therefore disclosed. With regard to Claim 15, Blondel et al fail to disclose a conductive filler.
Nakamura et al teach a tube comprising a polyamide composition (paragraph 0038) comprising a conductive filler for the purpose of providing a tube that is antistatic (paragraph 0123).
It therefore would have been obvious for one of ordinary skill in the art to provide for a conductive filler in order to obtain a  tube that is antistatic as taught by Nakamura et al.
With regard to Claims 11 — 12, the layer taught by Nakamura et al comprises a fluorine — containing polymer having a functional group having reactivity with an amino group in a molecular chain (paragraph 0124).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 3 and 5 — 25 as being unpatentable over Nakamura et al (U.S. Patent Application Publication No. 2016/0214343 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 3, 5 – 7, 11 – 12 and 15 – 25.


6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782